Citation Nr: 1536857	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  15-04 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to August 9, 2010, for the grant of a 70 percent rating for posttraumatic stress disorder (PTSD) and panic disorder without agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel



INTRODUCTION

The Veteran had active service from September to December 1974 and from March 1977 to April 1983.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing before a member of the Board in a VA Form 9 received by the Montgomery RO in August 2013.  As he has not yet been afforded a hearing, the appeal is remanded to schedule a hearing at a local RO.  If he wishes to cancel his hearing, he should do so in writing to the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing held before a Veterans Law Judge.  The Veteran and his representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




